           Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                 *
JEROME L. GRIMES,
                                                 *
       Plaintiff,
v.                                               *          Case No.: GJH-19-3506

MONTGOMERY COUNTY,                               *
MARYLAND,
                                                 *
       Defendant.
                                                 *
*      *       *      *       *      *       *       *      *      *       *      *       *

                                  MEMORANDUM OPINION

       Plaintiff Jerome L. Grimes brings this civil action against Defendant Montgomery

County alleging claims related to a June 1, 2016 traffic stop. ECF No. 1. Pending before the

Court is Defendant’s Motion to Dismiss, ECF No. 8, Plaintiff’s Motion for Leave to File a

Second Amended Complaint, ECF No. 10, Plaintiff’s Motion for Extension of Time, ECF No.

17, and Plaintiff’s Motion for Leave to File a Third Reply to Defendant’s Motion to Dismiss,

ECF No. 19. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the following

reasons, Defendant’s Motion to Dismiss and Plaintiff’s Motion for Extension of Time are

granted, and Plaintiff’s Motion for Leave to File a Second Amended Complaint and Motion for

Leave to File a Third Reply are denied.




                                                 1
           Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 2 of 13



I.       BACKGROUND1

         A. Plaintiff’s Allegations

         Plaintiff’s filings are difficult to parse, but it appears his claims stem from a June 1, 2016

traffic stop by Montgomery County Police Officer Robert Farmer. ECF No. 4 at 6; see also ECF

No. 14 at 7.2 Plaintiff alleges that he was arrested on false grounds, ECF No. 4 at 6, and that the

false arrest was possibly a “covert attack against citizens and tourists.” Id. at 9.3 Plaintiff next

alleges that a Maryland District Court clerk, Karina Dixon, failed to send him a notice to appear

in court regarding his traffic offenses with the proper date, leading him to call the court on

February 16, 2017. ECF No. 4 at 6; see also ECF No. 14 at 8. According to Plaintiff, Ms. Dixon

falsely accused him of threatening to blow up the courthouse during that call, for which he was

arrested. ECF No. 4 at 6; see also ECF No. 14 at 7.4 Plaintiff alleges that the false arrest and




1
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.
2
  An examination of the state court docket reveals there were eight Montgomery County traffic cases involving
Grimes in 2016. Grimes was cited for the failure to display his license to uniform police on demand, driving without
a required license and authorization, driving on a revoked out-of-state license, driving while license is suspended,
driving on a suspended out-of-state license, failure to attach vehicle registration plates at front and rear, failure to
display registration card upon demand by police, and driving without current registration plates and validation tabs.
See State v. Grimes, Citation Nos. 16PODHH, 16QODHH, 16RODHH, 16SODHH, 16TODHH, 16VODHH,
26WODHH, & 16XODHH (District Court for Montgomery County). All citations were nolle prossed on July 24,
2017. See State v. Grimes, Case No. 131689C, http://casesearch.courts.state.md.us/casesearch/inquirySearch.jis.
3
  See also Grimes v. Farmer, Case No. PX-17-3367, ECF No. 21-2 (D. Md. Oct. 24, 2018) (alleging Farmer stopped
Plaintiff from leaving the state of Maryland for his “paramilitary opportunity against the civilian plaintiff in
violation of the 1949/( 1977) Geneva Convention, to try and have the plaintiff murdered without a mobile unit on a
covert battle field, Maryland & D.C., of TRANSPORTATION vehicle Terror Attacks in and around the sensitive
worksites in the USA, Its Territories, At Home, and Abroad sometimes SIMULTANEOUSL Y [sic], but this covert
predictable & probable conspired covert terror attack against the In Pro Se, Plaintiff was unsuccessful by, Robert
Farmer’s, Inter-State or Local Shills/(Karina Dixon . . .), because the plaintiff used a conscious effort to stay mobile
on a diesel Greyhound bus mobile TRANSPORTATION vehicle inter-state with expensive bus fare on the night of,
June 01, 2016 [sic].”).
4
  Additionally, on February 26, 2017, a warrant was issued for Grimes on counts of arson/threat and making a false
statement with regard to a destructive device. See State v. Grimes, Case No. 5D00368618 (District Court for
Montgomery County). The case was transferred to the Circuit Court for Montgomery County on May 11, 2017. On
July 12, 2017, a guilty plea was entered on one count of telephone misuse and Grimes was sentenced to a three-year
term, all suspended, with 105 days credit for time served. A supervised period of one-year probation was imposed.
See State v. Grimes, Case, No. 131689C, http://casesearch.courts.state.md.us/casesearch/inquirySearch.jis.

                                                           2
          Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 3 of 13



falsified bomb threat resulted in six5 months of incarceration as well as financial damages. ECF

No. 4 at 6. He thus brings claims for negligence, false arrest, false imprisonment, defamation,

and violation of his First, Fourth, Eighth, Ninth, and Fourteenth Amendment rights. ECF No. 4 at

4, 9.

        B. Procedural History

        Plaintiff has filed at least seven complaints regarding the June 1, 2016 traffic stop, several

of which also raise claims related to the February 16, 2017 bomb threat. He filed the first on July

1, 2016. See Grimes v. Farmer, No. CV PX-16-02468, Memorandum Opinion, ECF No. 3 at 1

(D. Md. Aug. 15, 2016). The Court dismissed the case without prejudice for failure to comply

with Federal Rule of Civil Procedure 8(a). Id. at 2 (“The court has thoroughly examined the

complaint and finds it is insufficient and fails to comply with federal pleading requirements.

Instead of a concise statement of facts as to the underlying cause of action, the complaint is

replete with legal statements and conclusions. Portions of the complaint are nonsensical.”).

        Next, Plaintiff filed four complaints that were dismissed without prejudice under 28

U.S.C. § 1915(g), which prohibits a prisoner from bringing a civil action if three prior filings

were deemed frivolous or failed to state a claim upon which relief may be granted. He filed one

complaint on April 10, 2017, in the United States District Court for the Western District of

Louisiana, while confined at the Escambia County Jail in Pensacola, Florida. See Grimes v.

Engram, No. CV PX-17-1480, 2017 WL 2423523, at *1 (D. Md. June 5, 2017). He filed a

second on May 25, 2017, in the United States District Court for the District of Columbia, while

he was detained at the Montgomery County Department of Corrections and Rehabilitation in

Boyds, Maryland. See Grimes v. Roman, No. CV PX-17-2125, 2017 WL 3480799, at *1 (D. Md.


5
  In other parts of the Amended Complaint and Proposed Second Amended Complaint, Plaintiff says he was
incarcerated for seven months. ECF No. 1 at 7; ECF No. 14 at 8.

                                                      3
          Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 4 of 13



Aug. 14, 2017). Both cases were transferred to this Court under 28 U.S.C. § 1406 and dismissed.

See Grimes v. Engram, 2017 WL 2423523, at *1; Grimes v. Roman, 2017 WL 3480799, at *1.

He then filed two complaints in this Court—on August 11, 2017, and August 21, 2017—while a

patient at the Springfield Hospital Center (“SHC”) in Sykesville, Maryland, having been

involuntarily committed. See Grimes v. Farmer, No. CV PX-17-2331, Memorandum Opinion,

ECF No. 3 (D. Md. Sept. 27, 2017); Grimes v. Farmer, No. CV PX-17-2417, 2017 WL 4167409,

at *1 (D. Md. Sept. 20, 2017). In addressing all four actions, this Court found that Plaintiff had

filed hundreds of cases in federal courts—thirty-six actions were dismissed under § 1915(g) in

2003 alone—and that because Plaintiff had, “on 3 or more occasions, while incarcerated or

detained in any facility, brought an action or appeal in a court of the United States that was

dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief

may be granted,” 28 U.S.C. § 1915(g), he was prohibited from filing a further action in forma

pauperis unless he was under imminent danger of serious physical injury. See Grimes v. Engram,

2017 WL 2423523, at *2; Grimes v. Roman, 2017 WL 3480799, at *2; Grimes v. Farmer, No.

CV PX-17-2331, Memorandum Opinion, ECF No. 3 at 2; Grimes v. Farmer, 2017 WL 4167409,

at *2.

         Following his discharge from SHC on September 28, 2017, Plaintiff filed a sixth action in

forma pauperis against Officer Farmer and the Montgomery County Police Department on

November 13, 2017. See Grimes v. Farmer, No. CV PX-17-3367, Memorandum Opinion, ECF

No. 3 at 1 n.2 (D. Md. Feb. 1, 2018). Because Plaintiff was no longer detained, the restriction of

§ 1915(g) no longer applied, and this Court granted Plaintiff’s motion for leave to proceed in

forma pauperis. Id. at 2 n.3. In this latest iteration, Plaintiff only included allegations concerning

the June 1, 2016 stop in his complaint, not the February 16, 2017 bomb threat. See Grimes v.



                                                  4
          Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 5 of 13



Farmer, No. CV PX-17-3367, ECF Nos. 1, 4, 5, 21. After allowing Plaintiff several

opportunities to amend his complaint—Plaintiff ultimately proceeded against the County as a

municipality rather than against Officer Farmer and the police department—this Court dismissed

the action for failure to state a claim on October 13, 2019. Grimes v. Farmer, No. CV PX-17-

3367, 2019 WL 5423188, at *2 (D. Md. Oct. 23, 2019).

        Soon after, on December 9, 2019, Plaintiff filed his seventh and—at this point—final

complaint against Montgomery County, Montgomery County Police Department, and

“Montgomery County District Traffic Court Clerks.” ECF No. 1 at 2. Plaintiff amended his

Complaint on February 3, 2020, to assert claims against only Montgomery County. ECF No. 4 at

2.

        On March 2, 2020, Defendant filed a Motion to Dismiss. ECF No. 8. On March 11, 2020,

Plaintiff filed a response opposing Defendant’s Motion to Dismiss, ECF Nos. 11, 13, as well as a

Motion for Leave to File a Second Amended Complaint, ECF Nos. 10, 14. On June 16, 2020,

Defendant filed a Reply to Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 15,

as well as an Opposition to Plaintiff’s Motion for Leave, ECF No. 16. On July 1, 2020, Plaintiff

filed a Motion for Extension of Time to file a reply in support of his Motion for Leave. ECF No.

17.6 He filed his reply on July 6, 2020. ECF No. 18. The same day, Plaintiff moved for leave to

file a sur-reply to Defendant’s Motion to Dismiss, ECF No. 19, which he filed the following day,

July 7, 2020, ECF No. 20. Defendant filed a response opposing Plaintiff’s motion on July 16,

2020. ECF No. 21.7




6
 Plaintiff’s Motion for Extension of Time is granted.
7
 The sur-reply raises arguments that could have been raised earlier and is therefore denied, see MTB Servs., Inc. v.
Tuckman-Barbee Const. Co., No. CV RDB-02109, 2013 WL 1224484, at *6 (D. Md. Mar. 26, 2013); however, the
Court did review the filing, and the arguments in the proposed sur-reply would not have changed the outcome of the
Motion to Dismiss.

                                                         5
         Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 6 of 13



II.    STANDARD OF REVIEW

       To overcome a Rule 12(b)(6) motion, a complaint must allege sufficient facts to state a

plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when

“the plaintiff pleads factual content that allows the Court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. In evaluating the sufficiency of the

plaintiff’s claims, the Court accepts factual allegations in the complaint as true and construes

them in the light most favorable to the plaintiff. See Albright v. Oliver, 510 U.S. 266, 268 (1994);

Lambeth v. Bd. of Comm’rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005). The Court

should not grant a motion to dismiss for failure to state a claim unless “it is clear that no relief

could be granted under any set of facts that could be proved consistent with the allegations.” GE

Inv. Private Placement Partners II v. Parker, 247 F.3d 543, 548 (4th Cir. 2001) (citing H.J. Inc.

v. Northwestern Bell Tel. Co., 492 U.S. 229, 249–50 (1989)). Federal courts have an “obligation

to liberally construe a pro se [c]omplaint” and may consider additional facts and information

supporting the complaint that is provided in an opposition to a motion to dismiss. Rush v. Am.

Home Mortg., Inc., 2009 WL 4728971, at *3 (D. Md. Dec. 3, 2009).

III.   DISCUSSION

       A. Constitutional Claims Under § 1983

       Plaintiff alleges violations of his First, Fourth, Eighth, Ninth, and Fourteenth Amendment

rights. ECF No. 4 at 4, 9. The Court understands these claims to be brought under 42 U.S.C. §

1983, which imposes civil liability on a person who, under color of State law, deprives any

citizen of the United States or other person under the jurisdiction thereof of any right secured by

the Constitution or laws of the United States. See 42 U.S.C. § 1983. In this respect, § 1983 “is

not an independent source of substantive rights, but simply a vehicle for vindicating preexisting



                                                   6
          Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 7 of 13



constitutional and statutory rights.” Safar v. Tingle, 859 F.3d 241, 245 (4th Cir. 2017) (citing

Graham v. Connor, 490 U.S. 386, 393–94 (1989)).

        It is well-settled that municipalities and other local government units can be sued under §

1983 “when the execution of a government’s policy or custom . . . inflicts the [plaintiff’s]

injury.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Thus, a viable § 1983 Monell

claim consists of two components: (1) the municipality had an unconstitutional policy or custom;

and (2) the unconstitutional policy or custom caused a violation of the plaintiff’s constitutional

rights. See, e.g., Bd. of Comm’rs of Bryan Cty., v. Brown, 520 U.S. 397, 403 (1997); Lytle v.

Doyle, 326 F.3d 463, 471 (4th Cir. 2003). In other words, a municipality is liable when a “policy

or custom” is “fairly attributable to the municipality as its ‘own,’ and is . . . the ‘moving force’

behind the particular constitutional violation.” Spell v. McDaniel, 824 F.2d 1380, 1387 (4th Cir.

1987) (internal citations omitted).

        Plaintiff’s Amended Complaint does not contain any allegations related to Montgomery

County’s role in the constitutional violations he alleges, only pointing to the actions of Officer

Farmer and Ms. Dixon. Because the Amended Complaint, read most favorably to Plaintiff, does

not aver any facts from which this Court may infer that Officer Farmer acted pursuant to an

unconstitutional policy, pattern, practice or custom, Plaintiff has failed to state a § 1983 claim

against Defendant, and his constitutional claims must be dismissed.8




8
  Moreover, because Ms. Dixon is not a County employee, but instead works for the State of Maryland, her actions
are not relevant to § 1983 claims against the County. See Kemp v. Harris, No. CV WDQ-08-793, 2008 WL
11363697, at *4 (D. Md. Nov. 12, 2008) (“Monell did not create municipal liability for constitutional violations
committed by non-employees. Thus, because BCPD officers are state employees, the City is not liable for their
constitutional violations.”).

                                                        7
          Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 8 of 13



        B. Tort Claims

        Plaintiff also alleged common law claims against Defendant, including negligence, false

arrest, false imprisonment, and defamation. However, these claims fail because Montgomery

County is immune from suit. “Governmental immunity, which is enjoyed by counties and

municipalities under Maryland law, is a more limited form of the sovereign immunity enjoyed by

the State.” Gray-Hopkins v. Prince George’s Cty., Maryland, 309 F.3d 224, 232 (4th Cir. 2002)

(citing Austin v. City of Baltimore, 405 A.2d 255, 256–57 (1979)). “Counties are afforded

governmental immunity only when they perform governmental, as opposed to propriety

functions.” Id.; see also DiPino v. Davis, 354 Md. 18, 47 (1999). While that immunity is,

accordingly, “much narrower than the immunity of the State, [it is] nevertheless . . . derived from

the State’s sovereign immunity.” Board of Educ. of Prince George’s County v. Town of

Riverdale, 578 A.2d 207, 210 (1990). Because Ms. Dixon is not a County employee, Defendant

cannot be held liable for torts she committed. See Tani v. St. Mary’s Cty., Md., No. CIV. PJM

08-1950, 2011 WL 3821058, at *5 (D. Md. Aug. 25, 2011) (citing Rucker v. Harford Cty., 316

Md. 275, 292 (1989). Additionally, because Officer Farmer was acting in his capacity as a police

officer enforcing state criminal law during the events at issue, which is “quintessentially

governmental in nature,” Defendant cannot be found liable for any torts he may have committed.

See DiPino, 354 Md. at 48.9

        C. Res Judicata

        Finally, Plaintiff’s § 1983 Monell claims and defamation claim based on the June 1, 2016

traffic stop are also barred by res judicata. Although Defendant does not raise this argument, this



9
 Defendant also claims Plaintiff did not comply with the notice provisions of the Local Government Tort Claims
Act (LGTCA), Md. Code Ann., Cts. & Jud. Proc. § 5-304. ECF No. 8-1 at 14–15. Plaintiff contends that evidence of
his compliance was stolen. ECF No. 18 at 2–3.

                                                       8
           Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 9 of 13



Court may dismiss claims sua sponte under the doctrine of res judicata if it “is on notice that the

issues presented in a suit have been previously decided . . . .” Roberts v. Thrasher, No. ELH-15-

1906, 2015 WL 4485477, at *2 (D. Md. July 20, 2015) (quoting Arizona v. California, 530 U.S.

392, 413 (2000) (internal quotation marks omitted)); see also Eriline Co. S.A. v. Johnson, 440

F.3d 648, 655 (4th Cir. 2006) (“[T]he affirmative defense of res judicata—which serves not only

‘the defendant’s interest in avoiding the burden of twice defending a suit,’ but also the important

judicial interest in avoiding resolution of an issue that the court has already decided—may, in

‘special circumstances,’ be raised sua sponte.” (quoting Arizona, 530 U.S. at 412–13)).10 Further,

“a court may take judicial notice of facts from a prior judicial proceeding when the res judicata

defense raises no disputed issue of fact.” Kalos v. Centennial Sur. Assocs., No. CCB-12-1532,

2012 WL 6210117, at *2 (D. Md. Dec. 12, 2012) (quoting Andrews v. Daw, 201 F.3d 521, 524

n.1 (4th Cir. 2000)).

         “Res judicata, also known as claim preclusion, bars a party from relitigating a claim that

was decided or could have been decided in an original suit.” Mbongo v. JP Morgan Chase Bank,

N.A., No. PWG-14-1620, 2014 WL 3845443, at *3 (D. Md. Aug. 4, 2014), aff’d, 589 F. App’x

188 (4th Cir. 2015) (quoting Laurel Sand & Gravel Co. v. Wilson, 519 F.3d 156, 161 (4th Cir.

2008)). “For res judicata to prevent a party from raising a claim, three elements must be present:

‘(1) a judgment on the merits in a prior suit resolving (2) claims by the same parties or their

privies, and (3) a subsequent suit based on the same cause of action.’” Ohio Valley Envtl. Coal.

v. Aracoma Coal Co., 556 F.3d 177, 210 (4th Cir. 2009) (quoting Aliff v. Joy Mfg. Co., 914 F.2d


10
   Because the prior action did not rule on Plaintiff’s negligence, false arrest, and false imprisonment claims, see
Grimes v. Farmer, No. CV PX-17-3367, 2019 WL 5423188, at *2 (D. Md. Oct. 23, 2019), this Court will not sua
sponte find them precluded. See Arizona v. California, 530 U.S. 392, 412–13 (2000) (refraining from finding an
issue precluded where “this Court plainly has not ‘previously decided the issue presented,’” as “[w]here no judicial
resources have been spent on the resolution of a question, trial courts must be cautious about raising a preclusion bar
sua sponte, thereby eroding the principle of party presentation so basic to our system of adjudication” (quoting
United States v. Sioux Nation, 448 U.S. 371, 432 (1980) (Rehnquist, J., dissenting))).

                                                          9
          Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 10 of 13



39, 42 (4th Cir. 1990)). “Even claims that were not raised in the original suit may be precluded if

they arose from the same transaction or occurrence as those raised in the first suit and were

available to the plaintiff at the time of the first suit.” Id. at 210–11.

         Here, all three elements of res judicata are met with respect to the Plaintiff’s § 1983

Monell claims and defamation claim based on the June 1, 2016 traffic stop. First, this Court’s

prior opinion dismissing Plaintiff’s suit on the basis of failure to state a claim did so with

prejudice, see Grimes v. Farmer, No. CV PX-17-3367, 2019 WL 5423188, at *2,11 and thus was

a final judgment on the merits, see Huang v. Salameh, No. CIV. PJM 06-2444, 2010 WL

3245375, at *2 (D. Md. Aug. 16, 2010) (“A dismissal with prejudice satisfies the requirement of

having a previous judgment on the merits.”). Second, the matter involved the same parties—the

same plaintiff brought suit against the same defendant in each case. Compare Grimes v. Farmer,

No. CV PX-17-3367, 2019 WL 5423188, at *2 with ECF No. 4. Finally, the same causes of

action—Plaintiff’s § 1983 Monell claims and defamation claim—stemming from the same

occurrence—the June 1, 2016 traffic stop—were adjudicated in the first suit. Compare Grimes v.

Farmer, No. CV PX-17-3367, 2019 WL 5423188, at *2 with ECF No. 4; see Ohio Valley Envtl.

Coal, 556 F.3d at 210–11 (4th Cir. 2009).12 Thus, those claims are precluded.




11
   Because Judge Xinis’ opinion does not state whether the dismissal is with or without prejudice, it is deemed to be
with prejudice. See Parrish v. Journigan, 875 F.2d 316 (4th Cir. 1989) (per curiam) (“As the order dismissing
Parrish’s suit did not indicate whether dismissal was with or without prejudice, the dismissal is deemed to be with
prejudice.”) (citing Fed. R. Civ. P. 41(b)); Harris v. Wells Fargo Bank N.A. for WaMu Mortg. Pass-Through
Certificates Series 2006-PR-1 Tr., No. 3:16-CV-174-JAG, 2017 WL 838687, at *3 (E.D. Va. Mar. 3, 2017), aff’d,
693 F. App’x 232 (4th Cir. 2017) (“[A]n order such as Judge Spencer’s which does not say whether it dismisses a
claim with or without prejudice dismisses a case with prejudice”).
12
   Although res judicata would normally bar all claims relating to the same transaction or occurrence that were
available to the Plaintiff in the first suit, regardless of whether he actually brought those claims, see Ohio Valley v.
Aracoma Coal Co., 556 F.3d 177, 210–11 (4th Cir. 2009), because this Court raises the issue of preclusion sua
sponte, it limits its determination to those claims already decided for the reasons stated above. See supra, n.10.
Additionally, because Plaintiff did not raise claims related to the February 16, 2017 bomb threat allegation in
Grimes v. Farmer—although he did in several of the prior cases dismissed under 28 U.S.C. § 1915(e)—those claims
are not barred by res judicata.

                                                          10
        Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 11 of 13



        D. Motion for Leave to File Second Amended Complaint

        Federal Rule of Civil Procedure 15(a)(2) provides that courts “should freely give leave”

to parties to amend pleadings “when justice so requires,” Fed. R. Civ. P. 15(a)(2), leave should

be denied where “the amendment would have been futile,” Laber v. Harvey, 438 F.3d 404, 426

(4th Cir. 2006) (quoting Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)); see

also Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 379 (4th Cir. 2012).

An amendment is futile “when the proposed amendment is clearly insufficient or frivolous on its

face,” Johnson, 785 F.2d at 510, or where it would fail to withstand a motion to dismiss for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), Perkins v. United States, 55 F.3d

910, 917 (4th Cir. 1995).

        The Proposed Second Amended Complaint alleges two claims: (1) that Defendant was

negligent in training its employees and officers, resulting in them falsifying statements and

unlawfully depriving him of his vehicle; and (2) that Defendant invaded his privacy in violation

of the Economic Espionage Act of 1996, the Uniform Trade Secret Act of 1979, and his right to

privacy under the Fourteenth Amendment. ECF No. 14 at 4.

        The first claim appears to be an amended § 1983 claim against Defendant. Presumably in

response to Defendant’s argument that Plaintiff had failed to allege the County had an

unconstitutional policy or custom that caused a violation of Plaintiff’s constitutional rights,

Plaintiff now alleges that Officer Farmer “acted pursuant to a specific improper governmental

policy or custom of not policing and training their police with candid conversations about the

penalty of perjury, and antedated official state government records, invasion of privacy, covert

terror actions, theft, illegal graft of automobiles for auctions, testimony, traffic citations, police

reports, and affidavits, and/or the civil and criminal penalties without state actor immunity.” ECF



                                                   11
        Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 12 of 13



No. 14 at 9. To the extent Plaintiff is now making a § 1983 claim under a “failure to train”

theory, “[o]nly where a municipality’s failure to train its employees in a relevant respect

evidences a ‘deliberate indifference’ to the rights of its inhabitants can such a shortcoming be

properly thought of as a city ‘policy or custom’ that is actionable under § 1983.” City of Canton,

Ohio v. Harris, 489 U.S. 378, 389 (1989). Courts in this District have thus found that, “when

alleging an inadequate training policy, a complaint should contain facts revealing: (1) the nature

of the training, (2) that the training was a ‘deliberate or conscious’ choice by the municipality,

and (3) that the officer's conduct resulted from said training.” Lewis v. Simms, No. AW-11-CV-

2172, 2012 WL 254024, at *3 (D. Md. Jan. 26, 2012), aff’d, 582 F. App’x 180 (4th Cir. 2014)

(citing Drewry v. Stevenson, No. WDQ–09–2340, 2010 WL 93268, *4 (D. Md. 2010 Jan. 6,

2010)). Plaintiff’s bare conclusory allegation, without more, cannot support a § 1983 claim. See

Peters v. City of Mount Rainier, No. GJH-14-00955, 2014 WL 4855032, at *5 (D. Md. Sept. 29,

2014); Ross v. Prince George’s Cty., MD, No. CIV.A. DKC 11-1984, 2012 WL 1204087, at *9

(D. Md. Apr. 10, 2012); Boliek v. Frendlich, No. CV RDB 04–3655, 2005 WL 1363980, at *6

(D. Md. June 7, 2005).

       If Plaintiff is instead seeking to add a state law negligence claim against Defendant, that

claim would be futile as well, as “in Maryland, as in almost all common law jurisdictions, there

can be no recovery against a municipal corporation for injuries occasioned by its negligence or

nonfeasance in the exercise of functions essentially governmental in character.” Fowler v. Bd. of

Cty. Comm’rs of Prince George’s Cty., 230 Md. 504, 507 (1963). “The employment and

supervision of police officers is a governmental function, and not proprietary or corporate.”

Lanford v. Prince George’s Cty., MD, 199 F. Supp. 2d 297, 302 (D. Md. 2002). Accordingly,




                                                 12
          Case 8:19-cv-03506-GJH Document 22 Filed 03/02/21 Page 13 of 13



here, as in Lanford, “governmental immunity protects the county from liability in tort for simple

negligence.” Id.

         Plaintiff’s privacy claim relies on a new allegation that, on June 1, 2016, Plaintiff was

“covertly stalked using illegal tracking Kanine/(Canine) device and EAVESDROPPING

equipment telephone tooth on plaintiff’s physical person to stalk, intimidate, and illegally search,

seize, and attempt to permanently deprive the plaintiff of His personal property.” ECF No. 14 at

8. Plaintiff brings this claim under the Economic Espionage Act of 1966 and the Uniform Trade

Secret Act of 1979,13 which involve protection against theft of intellectual property, but Plaintiff

fails to explain how the scant facts alleged show violations of these laws. The Court thus finds

Plaintiff has failed to state a claim. Because amendment would, in turn, be futile, Plaintiff’s

Motion for Leave to File a Second Amended Complaint is denied.

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Dismiss, ECF No. 8, and Plaintiff’s

Motion for Extension of Time, ECF No. 17, are granted. Plaintiff’s Motion for Leave to File a

Second Amended Complaint, ECF No. 10, and Plaintiff’s Motion for Leave to File a Third Reply

to Defendant’s Motion to Dismiss, ECF No. 19, are denied. A separate Order follows.



Date: March 2, 2021                                                      __/s/________________________
                                                                         GEORGE J. HAZEL
                                                                         United States District Judge




13
  Plaintiff also states that these offenses violated his Fourteenth Amendment privacy right, but because this is a
constitutional claim that would be asserted against the County under § 1983, that claim fails—as stated above,
Plaintiff has not pointed to an unconstitutional policy or custom that caused any of the alleged constitutional
violations, and therefore has not stated a claim against Defendant.

                                                          13
